Holmes, J.
The appellants, T. A. Hartfield and John Albert White, were convicted in the Circuit Court of Forrest County on a charge of robbing one James Barnes and taking from his person by force and violence $37.00 or more in money. They were each sentenced to serve a term of five years in the State penitentiary. They prosecute this appeal seeking a reversal of the judgment of conviction upon the assigned ground that the trial court erred (1) in denying the request of the appellants for a peremptory instruction, and (2) in overruling the motion for a new trial filed by the appellants on the ground that the verdict of the jury is contrary to the overwhelming weight of the evidence.
These assignments raise a question as to the sufficiency of the evidence. The State’s proof showed that the robbery occurred on Mobile Street near McBride’s Cafe in the City of Hattiesburg at about 1:30 o’clock *713A.M. on March 12, 1959. The State introduced three eye witnesses to the robbery, namely, the victim, James Barnes, and O. C. Crosby and Johnny Archer, who testified that they witnessed the robbery, hnd all three positively identified the appellants as the guilty parties. The appellants denied any implication in the robbery and sought by their proof to show that the appellants were in McBride’s Cafe at the time of the commission of the robbery, and further sought to cast suspicion upon O. C. Crosby and Johnny Archer as the guilty parties. The appellant, John Albert White, testified in his own behalf. The appellant, T. A. Hartfield, did not testify.
 While there are conflicts and inconsistencies in the testimony, the evidence as a whole clearly presented an issue of fact for the determination of the jury on the question of the guilt or innocence of the appellants. The jury resolved this issue against the appellants, and in our opinion, the verdict of the jury is supported by substantial evidence. The judgment of conviction is therefore affirmed.
Affirmed.
McGehee, G. J., and Hall, Ethridge and Gillespie, JJ., concur.